—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of a temporary release violation based upon a misbehavior report and petitioner’s plea of guilty. Initially, we note that petitioner’s guilty plea to the charged violation precludes him from challenging respondent’s determination on substantial evidence grounds (see, Matter of Talbot v Goord, 257 AD2d 954).
We also reject petitioner’s assertion that the determination must be annulled due to a minor time discrepancy on the misbehavior report. Preliminarily, we note that the record reveals that petitioner was aware of the time discrepancy on the misbehavior report at the time he entered his plea and nonetheless elected to proceed. In any event, the misbehavior report was sufficiently detailed to provide notice of the charges and to enable petitioner to prepare a defense (see, Matter of Rosario v Selsky, 266 AD2d 656, 657). Petitioner’s remaining arguments, to the extent that they have been preserved for our review, are found to be lacking in merit.
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.